The following opinion on motion for rehearing was filed June 9, 1904. Rehearing denied:
Sedgwick, J.
Upon this motion for rehearing, it is urged that the opinion upon which the decree of the district court was reversed, when the cause was here upon the first appeal, must be looked to and construed in determining the effect of the judgment of reversal then entered. The position can not be maintained, because the opinion was not made official; the reasons for reversal given by the commissioner were not adopted by the court; the conclusion only was approved. By'the judgment entered, the decree of the dis*107trict court was reversed and the cause remanded generally, without specific instructions. The reasons for not approving the language of the commissioner’s opinion are manifest. From the record of the trial in the district .court, it appeared that the action was an ordinary one for the foreclosure of a real estate mortgage. The original notes had been lost. The plaintiff undertook to make proof Avith copies. Foundation was laid for the introduction in evidence of the copies in place of the lost notes. This foundation was held sufficient by the trial court, and the copies Avere received in evidence. This court found the foundation for secondary evidence to have been technically insufficient, and so reversed the decree of the district court. The question of the existence and validity of the notes and mortgage had not been investigated and was not passed upon by this court.
The rule of practice of some courts is that, in reversing a decree in equity of a loAver court, the appellate court will give specific instructions to that effect if the condition of the case requires a further hearing in the lower court; and, if no such specific instructions are given, the trial court has no authority to further investigate the merits of the case. The rule of this court is that, unless a decree is entered in this court, or specific instructions are given, that is, when the case is reversed and remanded generally, the district court is to exercise its discretion in the further disposition of the case, consistent, of course, with the judgment of this court and the laAV of the case as expressed in the opinion. Gadsden v. Thrush, 72 Neb. 1. An unofficial opinion of a commissioner is not the opinion of the court. The law of the case, then, is to he derived from the judgment of the court, and the questions of laAV necessarily involved in the conclusion reached. Upon the first appeal the court adopted the recommendation of the commissioner, reversed the decree of the district court, and remanded the cause generally, Avithout specific instructions. This left it to the discretion of the trial court to take such further proceedings as justice and *108equity required. We are satisfied that the trial court did not abuse that discretion.
The motion for rehearing is overruled.
REHEARING DENIED.